J-S66017-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

KATHERINE M. STRAIT,                        :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                         Appellee           :
                                            :
            v.                              :
                                            :
CRAIG SCHILLING,                            :
                                            :
                         Appellant          :   No. 263 MDA 2014


              Appeal from the Order Entered January 31, 2014,
            In the Court of Common Pleas of Cumberland County,
            Domestic Relations Division, at No. 00669 S 2002 and
                           PACSES No. 639104710.


BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY SHOGAN, J.:                       FILED DECEMBER 17, 2014

      Appellant, Craig Schilling (“Schilling”), appeals pro se from the order

entered on January 31, 2014, in the Cumberland County Court of Common

Pleas that granted the petition to enforce an award of attorney’s fees filed by

the appellee, Katherine M. Strait (“Strait”).1 We affirm.

      The relevant facts and procedural history of this matter were set forth

by the trial court in its opinion as follows:

             The Pennsylvania Superior Court correctly referred to this
      matter as a “long and tortured case” in a memorandum opinion
      filed January 3, 2007.2 Since 2007, this case has only become
      longer and more tortured as the parties continue to litigate over
      child support. In fact, Strait and Schilling have been engaged in
      continuous litigation over support for their one child since 2002.


1
  Katherine M. Strait was formerly known as Katherine M. Johnson and
Katherine M. Wetzel.
J-S66017-14




          2
             See In Re: Opinion Pursuant to Rule 1925, p. 1,
          filed July 20, 2007; [Johnson v. Schilling, 1452
          MDA      2005,   919    A.2d   982    (unpublished
          memorandum) (Pa. Super. filed January 03, 2007)].

           For the relevant facts to this appeal, we must go back to
     2007. Specifically, the Pennsylvania Superior Court in [a]
     memorandum opinion dated January 3, 2007, (No. 1452 MDA
     2005) granted [Strait’s] Petition for Counsel Fees and remanded
     the case back to the lower court for a determination of the
     amount of legal fees owed by [Schilling]. Accordingly, a hearing
     was held before the Honorable Kevin A. Hess, to determine the
     amount of attorney’s fees [Schilling] owed to [Strait] for the
     period of July 27, 2005, until January 2007.3 During that time
     frame in June 2005, [Schilling] appealed the denial of his
     exceptions in the support case to the Superior Court.4 In July
     2005, [Schilling] petitioned this Court for a retroactive
     modification of the support order, which he also appealed to the
     Superior Court after it was denied. It was for this second appeal
     that [Strait] was entitled to attorney’s fees.5 On April 16, 2007,
     President Judge Hess ordered that [Schilling] pay $4,000 in
     attorney’s fees to [Strait].6 [Schilling] then appealed that Order
     to the Superior Court.
          3
            See Order of Court, filed Jan. 17, 2007; see also
          Notes of Testimony, in Re: Transcript of Proceedings,
          March 27, 2007, 2, filed Jun 15, 2007 (hereinafter
          N.T. 2007 at ).
          4
              N.T. 2007 at 3[.]
          5
              N.T. 2007 at 3[.]
          6
           Order of Court, In Re: Attorney’s Fees, filed April
          16, 2007[.]

            Around the same time that this Court was determining the
     attorney’s fees, [Strait] filed a Petition for Modification of an
     Existing Support Order on April 5, 2007. Following a hearing
     before the Support Master, it was determined [Schilling] earned
     less than [Strait] and could not have a support obligation


                                     -2-
J-S66017-14



     entered against him. The previous support order was vacated
     and neither party owed future support to the other.7 [Schilling],
     however, was still responsible for arrears. [Strait] filed
     exceptions on September 18, 2007, and Schilling filed exceptions
     on October 8, 2007.
          7
           See Interim Order of Court and Support Master’s
          Report and Recommendation, filed Aug. 28, 2007[.]

            At this time, the parties attempted to come to an
     agreement regarding the exceptions and the 2007 Attorney’s
     Fees Order, which was on appeal to the Superior Court.8 [Strait]
     admitted that after the death of her son in 2007, she considered
     waiving the 2007 Attorney’s Fees Order after [Schilling]
     approached her about settling the whole matter.9 In fact, [Strait]
     had her attorney, Bradley L. Griffie, Esquire, prepare a formal
     document to dispose of all pending legal matters, including the
     2007 Attorney’s Fees Order. While [Strait] did sign the
     document,10 [Schilling] refused to sign.11 [Schilling] informed
     [Strait] that he was going to prepare a document himself for the
     parties to sign in order to waive the 2007 Attorney’s Fees Order
     and dispose of the other outstanding legal matters. However,
     [Schilling] never prepared any such document.12 After
     negotiations ended, [Strait] felt that neither party was going to
     do anything about the 2007 Attorney’s Fees Order, but that it
     was there if she ever needed to pursue it.13
          8
            Notes of Testimony In Re: Hearing on Attorney’s
          Fees, II, Dec. 18, 2013 (hereinafter N.T. 2013 at
          __)[.]
          9
              N.T. 2013 at 12-13[.]
          10
               N.T. 2013 at 11-12[.]
          11
               N.T. 2013 at 12[.]
          12
               N.T. 2013 at 12[.]
          13
               N.T. 2013 at 12.




                                       -3-
J-S66017-14




           [Schilling] maintains that it was [Strait] who first
     approached him about resolving their legal issues, including the
     2007 Attorney’s Fees Order for attorney’s fees.14 He introduced
     several emails between the parties showing their willingness and
     attempts to dispose of both the support exceptions and the
     appeal of the 2007 Attorney’s Fees Order. [Schilling] testified
     that an oral agreement was reached between the parties, which
     included vacating the 2007 Attorney’s Fees Order.15
           14
                N.T. 2013 at 23[.]
           15
                N.T. 2013 at 30-31[.]

            In consideration of these ongoing negotiations, [Strait]
     requested additional time to file briefs on her exceptions. On
     November 1, 2007, another extension for the parties to file
     briefs on their exceptions was granted. The parties were given
     until the end of November 2007 to file briefs. On November 16,
     2007, an order was entered pursuant to an agreement of the
     parties. The arrears in the amount of $2443.92 were remitted,
     the exceptions filed by each party were withdrawn, and the
     support obligation remained suspended.16 After granting
     [Schilling’s] two requests for continuances to file briefs, the
     Superior Court dismissed [Schilling’s] appeal regarding the
     attorney’s fees on December 14, 2007. The appeal was
     dismissed for the failure to file a brief.17
           16
                Order, filed Nov. 16, 2007.
           17
                Order, filed Dec. 17, 2007[.]

            Everything between the Parties remained relatively calm
     until July 2, 2012, when [Strait] filed a new Complaint for child
     support. After the initial conference, [Schilling] was found to owe
     child support to [Strait].18 Due to the complexity of the case,
     [Strait] was permitted discovery in order to prepare for the de
     novo hearing. [Schilling] initially failed to comply with these
     discovery requests, requiring [Strait] to file a Motion to Compel
     and a Motion for Sanctions.19 After a hearing in front of the
     Support Master, [Schilling] was assessed a support obligation in
     the amount of $509.00 per month, plus $51.00 per month on


                                        -4-
J-S66017-14



      arrears.20 Both parties filed exceptions, which are still pending.
      Strait then filed this Petition to Enforce Award of Attorney’s Fees
      on September 27, 2013, requesting this Court enforce the 2007
      Attorney’s Fees Order requiring [Schilling] to pay $4,000 of
      attorney’s fees. A hearing on the matter was held on December
      18, 2013.
            18
               See Interim Order, filed Aug. 28, 2012. While this
            new round of litigation does not directly deal with the
            2007 attorney’s fees order, it serves as background
            for [Strait’s] filing of the Petition to Enforce Award of
            Attorney’s Fees.
            19
              See Straits Motion to Compel, filed Dec. 13, 2012
            and Motion for Sanctions, filed Feb. 20, 2013[.]
            20
                Support Master’s Report and Recommendation,
            filed Sept. 4, 2013[.]

Trial Court Opinion, 5/5/14, at 1-5.     On January 31, 2014, the trial court

entered an order granting Strait’s petition to enforce the award of attorney’s

fees. Order, 1/31/14. The order directed Schilling to pay Strait $4,000.00

pursuant to the April 16, 2007 order, and further directed Schilling to pay

Strait $350.00 for attorney’s fees associated with filing the underlying

petition to enforce the April 16, 2007 order.      Id.   Schilling filed a timely

appeal on February 10, 2014.

      On appeal, Schilling presents the following issues for this Court’s

consideration:

      1) The Petition to Enforce Award of Attorney’s Fees and the
      Praecipe To Enter Judgment On Support Order Entered April 17,
      2007 was filed after the time limit set by the Statute of
      Limitation set in 42 Pa. Consolidated Statutes, Chapter 55 of 4
      years.


                                       -5-
J-S66017-14



      2) There was a verbal agreement between the parties disposing
      of the claim for attorney’s fees, from the Order of Court dated
      April 16, 2007, by [Strait] against [Schilling].

      3) The granting of an additional award of $350.00 in attorney’s
      fee[s] is unfounded.

Schilling’s Brief at 3. We will address the issues in the order in which they

were presented.

      In his first issue, Schilling argues that the court erred in awarding

attorney’s fees because the petition to enforce the award of attorney’s fees

was filed beyond a claimed statute of limitations.       The applicability of a

statute of limitations is a question of law, thus, our scope of review is

plenary and our standard of review is de novo.       See Ash v. Continental

Ins. Co., 932 A.2d 877, 879-880 (Pa. 2007) (discussing the scope and

standard of review of the applicable statute of limitations in bad faith

actions).

      Schilling asserts that the statute of limitations set forth in 42 Pa.C.S. §

5525(a)(5) renders Strait’s petition to enforce the 2007 order untimely.

Schilling’s Brief at 7, 10. We disagree based on our conclusion that Schilling

has confused distinct legal principles and procedural postures.

      Four year limitation

      (a) General rule.--Except as provided for in subsection (b), the
      following actions and proceedings must be commenced within
      four years:
                                  ***




                                       -6-
J-S66017-14



           (5) An action upon a judgment or decree of any
           court of the United States or of any state.

42 Pa.C.S. 5525(a)(5).

     The certified record reveals that the April 16, 2007 order contained no

expiration date. The language in 42 Pa.C.S. § 5525(a)(5), which Schilling

argues is applicable, deals with an action on a judgment.     Here, however,

Strait was not initiating an action with her petition; rather, she simply

sought to enforce a prior order. Moreover, there was no judgment entered

in any court that would render section 5525(a)(5) applicable in this matter. 2

Thus, Strait’s petition to enforce the order, which was filed on September

27, 2013, was not an action upon a judgment pursuant to section 5525.

     Additionally, we note that in his brief, Schilling cites to United Nat.

Ins. Co. v. J.H. France Refractories Co., 612 A.2d 1371 (Pa. Super.

1992);3 Kapil v. Ass’n of Pennsylvania State College & University

Faculties, 470 A.2d 482 (Pa. 1983); Pocono Intern. Raceway, Inc. v.

Pocono Produce, Inc., 468 A.2d 468 (Pa. 1983); and Gustine Uniontown


2
  We note that there appears to be some confusion with respect to the entry
of a judgment. Schilling and the trial court both assert that a judgment was
entered in 2012 on the 2007 order. N.T., 12/18/13, at 37. However, the
certified record does not reflect that a judgment was ever entered on the
2007 order. Nevertheless, even if a judgment had been entered in 2012,
Strait’s petition to enforce was filed on September 27, 2013, well within the
five year statute of limitations set forth in 42 Pa.C.S. § 5525.
3
  Reversed after appeal in United Nat. Ins. Co. v. J.H. France
Refractories Co., 668 A.2d 120 (Pa. 1995).


                                      -7-
J-S66017-14



Associates, Ltd. v. Anthony Crane Rental, Inc., L.P., 842 A.2d 334 (Pa.

2004), in an attempt to provide support for his position. Schilling’s Brief at

11-12.     A review of these cases reveals that Schilling is conflating the

concepts of initiating a legal action with the enforcement of a court order.

Each of the cases Schilling cites deals with the time at which a cause of

action accrues, i.e., the cases stand for the proposition that a cause of action

accrues at the time when the plaintiff could have first maintained the action

to a successful conclusion.     None of these cases discusses the situation in

the case at bar, where a party files a petition to enforce a prior order of

court.    We conclude that Schilling’s argument is meritless and that he is

entitled to no relief.

         In his second issue, Schilling argues that there was a verbal

agreement between the parties that disposed of the claim for attorney’s

fees.    Schilling’s Brief at 14.   We conclude that there is no merit to this

issue.

         The enforceability of a settlement agreement is determined by

principles of contract law. Storms ex rel. Storms v. O’Malley, 779 A.2d

548, 557 (Pa. Super. 2001). “Our standard of review requires us to

determine, based on all the evidence, whether the trial court properly

applied contract principles.”       Weavertown Transport Leasing, Inc. v.

Moran, 834 A.2d 1169, 1171-1172 (Pa. Super. 2003).            The trial court’s




                                         -8-
J-S66017-14



decision will not be disturbed absent an error of law or an abuse of

discretion. Id. at 1172 (citation omitted).

      In order for a contract to exist, there must be a meeting of the minds,

whereby both parties mutually agree to the same thing, as evidenced by an

offer and its acceptance.       Refuse Management Systems, Inc. v.

Consolidated Recycling and Transfer Systems, Inc., 671 A.2d 1140,

1146 (Pa. Super. 1996) (citations omitted).       “In cases involving contracts

wholly or partially composed of oral communications, the precise content of

which are not of record, courts must look to the surrounding circumstances

and course of dealing between the parties in order to ascertain their intent.”

Id. (citations omitted). Upon review, we must look to the parties’ course of

conduct to determine whether a contract was formed. Id.

      Additionally, preliminary negotiations do not constitute a contract.

Storms, 779 A.2d at 557. However, if the parties orally agree to all of the

terms of an agreement and mutually expect the imminent drafting of a

written contract reflecting their previous understanding, the oral contract

may be enforceable.     Id. (citation omitted).    “If the parties agree upon

essential terms and intend them to be binding a contract is formed even

though they intend to adopt a formal document with additional terms at a

later date.” Id. (internal quotation marks and citation omitted). “The intent

of the parties is a question of fact which must be determined by the




                                      -9-
J-S66017-14



factfinder.”   Id. (citation omitted). The reviewing court must defer to the

findings of the trier of the facts if they are supported by the evidence. Id.

      Here, Schilling argues that all of the elements of a valid oral contract

were satisfied and asserts that this Court’s decision in Kazanjian v. New

England Petroleum Corp., 480 A.2d 1153 (Pa. Super. 1984), supports his

claim. We disagree.

      In Kazanjian, the appellants, as the executors of the estate of the

decedent, Ibrahim Kazanjian, filed suit against the appellees seeking specific

performance of an alleged oral contract. The trial court concluded that there

was no legally binding agreement created by the oral agreement of the

parties’ counsel. On appeal, this Court reversed concluding that the

communications between the parties were more than mere negotiations, and

that the oral agreement was intended to be a binding contract. This Court

reasoned that the decedent, Kazanjian, authorized his attorney to negotiate

the terms of the settlement agreement, and Kazanjian agreed to those

terms. The attorney for the appellees was also given the authority to reach

a settlement, and the appellees agreed to each term of the agreement.

Therefore, there was mutual assent of the parties through their attorneys.

Kazanjian, 480 A.2d at 1159-1160.

      In the case at bar, there is no evidence of mutual assent. While Strait

admits that she contemplated settlement, and even signed a contract her




                                       -10-
J-S66017-14



attorney prepared memorializing the proposed settlement, Schilling refused

to sign the settlement agreement.

      In its opinion, the trial court discussed Kazanjian and explained why

the instant matter was distinguishable: “The oral agreement [in Kazanjian]

was upheld since it was clear on the record that the attorneys negotiated the

oral agreement on each and every term that was later formalized by the

writing and it was agreed upon by the parties.” Trial Court Opinion, 5/5/14,

at 8 (emphasis in original). The trial court further explained:

               Here, there is no evidence suggesting that an agreement
      was reached between [Strait] and [Schilling] concerning the
      2007 Attorney’s Fees Order. It appears that an agreement was
      reached regarding other legal matters, as an order was entered
      remitting the arrears and dismissing both exceptions. There was
      no such order vacating the 2007 Attorney’s Fees Order.
      [Schilling] argues that he would not have dropped his appeal if
      there had not been an agreement. However, there is no evidence
      that [Schilling] dropped his appeal pursuant to any agreement.
      Rather, [Schilling] failed to file a brief and his appeal was
      dismissed. Most importantly, there is no order voiding or
      vacating the 2007 Attorney’s Fees Order, indicating that no such
      agreement to vacate the 2007 Attorney’s Fees Order was ever
      reached.

            [Strait] admitted that she considered vacating the 2007
      Attorney’s Fees Order and that she did sign an agreement to
      that effect, which was drawn up by her attorney. However, it
      appears that [Strait’s] agreement to vacate the 2007 Attorney’s
      Fees Order was conditioned on both parties signing the formal
      agreement. After [Schilling] received the agreement, [Schilling]
      refused to sign it because it included something he did not like.
      Therefore, this situation is different from Kazanjian, because
      here the parties did not agree to each and every term that was
      formalized by the writing. Here, the parties were negotiating the
      terms of settling their outstanding legal issues, [Strait]


                                       -11-
J-S66017-14



      presented an offer in the form of the written agreement to
      [Schilling], and [Schilling] did not accept the offer and refused to
      sign the agreement. No oral agreement was reached between
      the parties.

Trial Court Opinion, 5/5/14, at 8-9.

      We agree with the trial court’s conclusion. There is no evidence that

the parties reached an agreement, oral or otherwise, on the issue of

attorney’s fees and settlement.        We further agree with the trial court that

Schilling’s refusal to sign Strait’s written agreement is concrete evidence of

his refusal to assent to the terms of a settlement. Accordingly, Schilling is

entitled to no relief on this issue.

      In his final issue on appeal, Schilling contends that the additional

award of $350.00 in attorney’s fees is unfounded. Upon review of Schilling’s

brief, however, we point out that he has failed to support this issue with any

argument or authority.       Pennsylvania Rule of Appellate Procedure 2119

addresses the argument section of appellate briefs and provides, in part, as

follows:

      Rule 2119. Argument

      (a) General rule. The argument shall be divided into
      as many parts as there are questions to be argued; and shall
      have . . . such discussion and citation of authorities as are
      deemed pertinent.

Pa.R.A.P. 2119(a).

      “The Rules of Appellate Procedure state unequivocally that each

question an appellant raises is to be supported by discussion and analysis of


                                          -12-
J-S66017-14



pertinent authority.” Estate of Haiko v. McGinley, 799 A.2d 155, 161 (Pa.

Super. 2002); Pa.R.A.P. 2119(b). “Appellate arguments which fail to adhere

to these rules may be considered waived, and arguments which are not

appropriately   developed   are   waived.     Arguments      not   appropriately

developed include those where the party has failed to cite any authority in

support of a contention.”   Lackner v. Glosser, 892 A.2d 21, 29-30 (Pa.

Super. 2006) (citations omitted). This Court will not act as counsel and will

not develop arguments on behalf of an appellant.         Irwin Union National

Bank and Trust Company v. Famous and Famous and ATL Ventures, 4

A.3d 1099, 1103 (Pa. Super. 2010) (citing Commonwealth v. Hardy, 918

A.2d 766, 771 (Pa. Super. 2007)).

      Here, Schilling has provided no argument on this issue.         Thus, we

conclude that the issue is waived.

      For the reasons set forth above, we conclude that Appellant is entitled

to no relief. Accordingly, we affirm the order entered on January 31, 2014,

granting Strait’s petition to enforce the prior award of attorney’s fees and

awarding Strait $350.00 in additional attorney’s fees.




                                      -13-
J-S66017-14



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/17/2014




                          -14-